Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 1/14/2021.  Claims 1-2, 4-8, and 10-12 are currently pending within this application.

Drawings
2.	The previous objections to the drawing are withdrawn in response to amended specification filed on 1/14/2021.

Claim Rejections
3.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims filed on 1/14/2021.

Allowable Subject Matter
4.	Claims 1-2, 4-8, and 10-12 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1 and 7 are directed towards a device and method that include/perform the a video image acquirer configured to acquire a video including a gesture object by photographing the gesture object; a center point detector configured to detect a center point of the gesture object in frames of the acquired video; a velocity calculator configured to calculate a velocity of the gesture object by calculating a difference between motion coordinates on each axis on the basis of the center point of the gesture object; and a gesture recognizer configured to recognize a gesture of the gesture object by comparing the calculated velocity of the gesture object with a preset velocity, wherein the center point detector binarizes a frame of the acquired video, determines whether a blob is detected in the binarized frame, and when the blob is detected in the frame, detects a center point of the blob by separately calculating average values of three-dimensional (3D) pixels of the detected blob”.
  	The cited and considered prior art, specifically those cited and relied upon in conjunction with the previous Office action as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 7 are allowed.
	Claims 2, 4-6, 8, 10-12 are allowed for being dependent upon allowed base claims 1 and 7.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664